[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
There appear to be differences on genuine issues of material fact namely (1) whether plaintiff applied for a $255,000 loan in November, 1990 or for additional commitments of $40,000 or $55,000; (2) whether defendant rescinded its loan commitment of May 21, 1990 or whether such commitment expired by its terms; (3) whether an officer of the defendant bank made any additional oral loan commitment to the plaintiff.
Motion for Summary Judgment denied.
Wagner, J.